Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/31/2022 (along with amendments to specification) is duly acknowledged.
Claims 1-20 were previously pending in this application.
Claims 3-6, 9 and 13-20 have been canceled by applicant’s current claim amendments (includes non-elected group II, claims 15-19).
Claims 1, 2, 7, 8, 10-12 and new claim 21 (directed to product of Group I) as currently amended/presented are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 7, 8, 10-12 and 21; directed to the product composition. as recited in instant claims 1 and 10) in the reply filed on 08/31/2022 (see remarks, page 6, in particular) is acknowledged.
It is noted that Claims 15-19 drawn to non-elected invention of group II directed to a “method of treating diabetes”, have now been cancelled by applicants.
Accordingly, claims 1, 2, 7, 8, 10-12 and 21 as currently amended/presented (elected invention of Group I, without traverse; drawn to the product compositions, as recited in instant independent claims 1 and 10, have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as a CON of parent application 16/235,858 (filed on 12/28/2018; now US patent 10,596,209), which is a CON of PCT/US18/66088 (filed on 12/17/2018) claiming priority from US provisional applications 62/727,497 (filed on 09/05/2018), 62/607,149 (filed on 12/18/2017) and 62/599,647 (filed on 12/15/2017).
Examiner-Initiated Interview
	An interview with applicant’s Attorney Miss Elena Rodriguez was held on 09/23/2022, and the possible scope of the allowable subject matter discussed (see attached interview summary and proposed Examiner’s amendment faxed to attorney Elena Rodriguez on 09/19/2022).  However, no agreement on the allowable subject matter could be reached. Therefore, the following office action is being provided to applicants on the merits of the pending claims, as currently presented.
Claim Objections
1.	Claim 10 (as amended) is objected to because of the following informalities:  claim 10 recites abbreviations “HbA1C” and “HOMA-IR” (lines 4-5) that need to be recited in full form, at least the first time they appear in a claim. Appropriate correction is required.
2.	Claim 11 (as amended) is objected to because of the following informalities:  claim 11 recites the limitations “The composition  of claim 10, wherein at least two of the microbes have at least 99  percent identity at the Application No: 16/826,07816S rRNA locus or the ITS locus to any of SEQ ID Nos 1, 2,3, 5, 9, 10, or 22, and.”, which should be amended to recite “The composition  of claim 10, wherein at least two of the microbes have at least 99 percent identity at the Application No: 16/826,07816S rRNA locus or the ITS locus to any of SEQ ID Nos 1, 2, 3, 5, 9, 10, or 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 (as amended) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 2 recite limitations “a diagnostic sequence thereof”, wherein the term has not been specifically defined by applicants, as to what actually constitutes as “a diagnostic subsequence” in terms of sequence similarity or identity per se, or for that matter what parameters constitutes as being “diagnostic” of the strain of the bacteria or fungi “at the 16 S RNA or fungal locus”, as currently recited in instant claim 1 (see parent 16/235,858 specification, Summary of the invention, [0008], [0017], [0078], [00111], for instances).  Since, other than sequence “percent identity” with respect to the SEQ ID NOs. recited in the claim 1 (from which claim 2 directly depends from), there appears to be no particular parameters that are currently required that can be taken as “a diagnostic sequence” for the claimed microbes, the metes and bounds of the claimed product composition does not appear to be properly defined.  Appropriate correction and/or explanation is suggested.   
	For the purposes of this office action, claimed limitation has been taken as met if the
percent similarity/identity is able to phylogenetically identify the microorganisms in the
art/sequence databases.
	2.	Claims 8 and 21 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the following:
“8. (Currently amended) The claim 7anti-diabetic drug is selected from metformin, repaglinide, and glipizide
	
	The recitation is ambiguous, as it is not clear if one or all of the components recited are required in the product composition as claimed.  It appears that applicants are attempting to recite in a Markush group format, which should be amended to recite “wherein the anti-diabetic drug is selected from the group consisting of metformin, repaglinide, and glipizide”. Appropriate correction is required.  
	Claim 21 recites “wherein the anti-diabetic therapy is selected from metformin, repaglinide, and glipizide”, which is also ambiguous for the same reasons as discussed above. Additionally, it is unclear because the anti-diabetic drugs recited are not “anti-diabetic therapy” per se. An anti-diabetic therapy may comprise several other elements/components, other than individual drugs listed in claim 21. Appropriate correction and/or explanation is required
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The instant claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 7 and 10-12, as generically presented are directed to a nature-based product in the form of “a composition comprising a mixture of a plurality of purified, viable microbes” (instant claim 1), and “a defined microbial assemblage” (instant claim 10; taken as a composition comprising a combination and/or a mixture of microorganisms, intended for oral delivery/use) in combination of a prebiotic polysaccharide, without reciting markedly different elements and/or distinguishing structural features.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as nature-based products. The rationale for this determination is explained below (see also MPEP 2106 for guidance, specifically for nature-based products):
Claim 1. (Currently amended) is directed to “A mixture of a plurality of purified, viable microbes and a prebiotic polysaccharide, wherein at least two microbes have at least99 percent identity to any of SEQ ID Nos. 1, 2, 3, 5, 9, 10, or 22 , and wherein the composition is formulated in an oral dosage form.”
Claim 10. (Currently amended) is directed to “A composition comprising acomprising purified, viable microbial populations and a prebiotic polysaccharide, which in combination with an anti-diabetic therapy, improves at least one selected from the group consisting of fasting blood glucose, glucose tolerance, insulin sensitivity, HbAlc, and/or HOMA-IR compared to levels found in a subject treated with the anti-diabetic therapy alone, and 99 10, or 22, and wherein the composition is formulated in an oral dosage form.”
See also limitations of the dependent claims 2, 7 and 11-12, as currently presented.
It is noted that instant claims do not require any specific formulation for the “oral dosage form” recited for the product as claimed, which could read on an aqueous suspension of microbes with any naturally occurring prebiotic polysaccharide, for instance. The terms “Oral dosage form” or “prebiotic” have not been specifically defined by applicants, and therefore have been given plain meaning known in the art in light of the original disclosure of record.

Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of product or process claims reciting and/or involving laws of nature, natural phenomena, and natural products (collectively referred to as a judicial exception herein) are as follows:
Step 1) Is the claimed invention directed to a statutory category- in this case a product defined by components, elements and/or combination thereof?
The claimed subject matter is directed to a product in the form of a “composition comprising a mixture of a plurality of purified, viable microbes” (see instant claim 1), or “a defined microbial assemblage” (see instant claim 10; taken as product compositions comprising a plurality of microbes, a combination and/or a mixture thereof, intended for purposes including treatment of diabetes, for instance), wherein the composition comprises a prebiotic polysaccharide, and is intended to be suitable for anti-diabetic therapy (instant claims 7, 10, for instance). It is to be noted that although the instant disclosure provides generic description and uses for oral applications of the claimed compositions for treatment of type 2-diabetes, obesity and metabolic syndrome by modulating the microbiota of the subject (see parent 16/235,858 specification, [0005]-[0006], [00236], for instance), the claims of record do not require any specific formulations for “oral dosage form” (although disclosed generically in section “Dosage Forms” starting on page 41), for instance. Thus, the broadest reasonable interpretation (BRI) of the claimed composition may encompasses a mixture of plurality of isolated or purified microbes that include species and/or strains of bacteria and/or fungi as represented with the SEQ ID Nos 1, 2, 3, 5, 9, 10, or 22, or a diagnostic subsequence thereof (see instant claim 2), wherein the percent identity (of at least one or two microbes) to said sequences can be at least 99% (or 100%; see instant claims 1, 2, 10-12, for instance). The composition as claimed are all nature-based microbial product(s), or combination (or mixtures) thereof in the form of different species, or strains of bacteria or fungi that have been isolated/purified by applicants from plant-based samples (see parent 16/235,858 specification [0018]-[0020]; i.e. naturally occurring microbes; see also discussion below). Thus, the generic recitation (with functional limitations in claims 10, for instance) as presented could encompass alone, or a mixture of isolated species of bacteria and fungi, or particular combinations thereof, with a naturally occurring prebiotic polysaccharide (or fiber; see discussion below) in an aqueous suspension for example, and do not appear to require any specific structural features beyond what the individual components would ordinarily have and/or perform, irrespective of the specific species and/or strains, as currently recited in the claims 1 and 10 (i.e. in terms of SEQ ID Nos 1, 2, 3, 5, 9, 10, or 22). 
Step 2A- (PTO Revised 2019- a two prong test) Does the claim recite and is directed to practical application of one or more judicial exception(s)?
As eluded above, the product composition as claimed encompasses single or multiple species and/or strains of naturally occurring bacterium and/or fungi isolated from natural sources such as plant-based food sources, including raw vegetables (see for instance applicant’s parent 16/235,858 specification, summary of the invention, [0077], [00107], [00115], [00242] and Tables 3 and 7, in particular) that contain naturally occurring bacteria and fungi, alone or in combinations thereof (no genetic manipulations and/or mutations were performed by applicants; see specification disclosure [00246], for instance), which were further screened and selected for use in experimental mouse model of diet-induced obesity (as disclosed in Examples 3-5). However, the product claims (see instant claims 1 and 10) as currently recited are generically presented (see instant claim 1), and other than presenting desired functional and/or intended use limitations (see instant claim 10, in particular), do not recite specific formulation(s) of the products in oral dosage forms, for instance (i.e. as intended for use in treatment of diabetes, such as type-2-diabetes per disclosure of record). The only requirement of claims pertain to products (suitable for pharmaceutical applications, for instance) that comprises “a plurality of purified, viable microbes” (in the form of a mixture or “a microbial assemblage”) having “at least 99% identity” to any (one or two microbes) of SEQ ID Nos 1, 2, 3, 5, 9, 10, or 22, which comprises another natural component in the form of a prebiotic such as a polysaccharide (such as naturally occurring oligofructose; see evidentiary reference of Quevedo cited in applicant’s IDS dated 09/22/2022; US 2014/0044858 A1; see paragraph [0041], in particular), wherein such natural, plant-based prebiotic components (for example inulin and oligofructose polymers) are known to be non-digestible soluble fiber, low caloric sweeteners that stimulate growth of intestinal Bifidobacteria (i.e. a probiotic bacteria), and do not lead to rise in serum glucose, triglycerides, or stimulate insulin secretion, and therefore have been used in the art for management of patients having sugar-related illnesses, including diabetes (see Quevedo, entire disclosure in [0041]). Thus, considering as a whole, the instant claims as currently recited, do not integrate the potential judicial exception of nature-based products into a meaningful practical application, other than reciting components and desired functional limitations for such practical application.  It is noted that none of the claims 1, 2, 7 and 10-12 as currently presented require any meaningful limitation on the recited judicial exception (i.e. the composition comprising the nature-based purified microbes with a prebiotic polysaccharide), such as formulated in the form of specific types of oral dosage forms. Thus, the naturally occurring isolated/purified microorganisms (alone or in combination with another bacteria, or fungi with SEQ ID Nos 1, 2, 3, 5, 9, 10, or 22) with a natural prebiotic fiber in water is, in essence the product as claimed.  It is noted to applicants that the markedly different characteristics (if any, based on resulting structure-function properties and/or use, of a particular combination of microbes for example; see intended use recited in claim 10, for use “with an anti-diabetic therapy” in particular) must be consonant with what is being claimed.  The listing of components contained in the composition does not markedly affect the mixture of nature-based products that could encompass, for example, a mixture of isolated/purified, nature-based components with no interaction between the components, i.e. wherein the combination of the products does not appear to have any distinct features and/or additional properties beyond what the individual components would ordinarily possess. Thus, the products as currently claimed do not appear to include element(s) that render the claimed product markedly different than the nature-based judicial exception itself.
Step 2B) Does the claim include additional elements or steps, or a combination of elements or steps that integrate the judicial exception into the claimed invention such that the natural product is practically applied, and are sufficient to ensure that the claim as a whole amounts to something significantly more (in structure, functional and/or behavior) than the judicial exception itself?
As noted above, the additional natural component in the form of a prebiotic polysaccharide does not in itself render the judicial exception markedly different that the microbes alone or in combination, along with a prebiotic polysaccharide as claimed.  Isolating or purifying the naturally occurring endophytic microbes from plants does not make the viable microbes non-natural per se. Also, the generic recitation of instant claim 7 for inclusion of “an anti-diabetic drug” (the term “anti-diabetic drug” has not been specifically defined in the disclosure of record) does not limit the scope of the product as the prebiotic fibers can also act as an “anti-diabetic” agent in a type-2 diabetic population in need thereof.  Although, claim 10 appear to broadly recite intended use and/or functional limitations related to practical application of the microbial product, it fails to provide meaningful limit, and elements and/or components that recite novel and/or inventive combinations that take the invention (as a whole) beyond conventional use of the nature-based microbial compositions, as claimed.  Thus, it is apparent that instant claims have been recited generically without incorporating distinguishing structural feature(s) of the composition, in order to be markedly different in structure-function than the nature-based judicial exception itself (such as those naturally found in plants, alone or in combinations, and with prebiotic fibers, as shown by applicants in the disclosure of record).  It is re-iterated to applicants that the markedly different structural-functional properties, if any, must be consonant with the scope of what is being claimed. 
Thus, based upon the analysis of relevant issues as discussed above with respect to the claim as a whole, claims 1, 2, 7 and 10-12 do not recite something that is markedly different in structure/function than the judicial exception itself, and therefore, are NOT deemed to be directed to a patent eligible subject matter.  Appropriate correction/amendment is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 7, 8, 10, 11 and 21 (as amended) are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al (US 2014/0147425 A1; cited as ref. [A] on PTO 892 form) taken with Heiman et al (WO 2015/200842 A1; cited as ref. [N] on PTO 892 form).
Claim 1. (Currently amended) is directed to “A composition comprising a mixture of a plurality of purified, viable microbes and a prebiotic polysaccharide, wherein at least two microbes have at least99 percent identity to any of SEQ ID Nos. 1, 2, 3, 5, 9, 10, or 22 , and wherein the composition is formulated in an oral dosage form.”
Claim 10. (Currently amended) is directed to “A composition comprising acomprising purified, viable microbial populations and a prebiotic polysaccharide, which in combination with an anti-diabetic therapy, improves at least one selected from the group consisting of fasting blood glucose, glucose tolerance, insulin sensitivity, HbAlc, and/or HOMA-IR compared to levels found in a subject treated with the anti-diabetic therapy alone, and at least one of the microbes has at least 99 percent identity at the 16S rRNA locus or the ITS locus to any of SEQ ID Nos 1, 2,3, 5, 9, 10, or 22, and wherein the composition is formulated in an oral dosage form.”
See also the product limitations of the dependent claims 7, 8, 11 and 21 as currently presented.
Henn et al (2014), while teaching synergistic bacterial compositions and methods of production and use thereof (see title, Abstract, and Summary, [0017], for instance), disclose compositions comprising effective amounts of microbes and combinations thereof (see [0148], for instance) capable of populating gastrointestinal tract (GI) of a subject in need in combination with a prebiotic (see [0026], [0153], for instance), wherein the prebiotic can be a non-digestible polysaccharides such as inulin or fructooligosaccharide (FOS; see [0159], and claim 29, for instance) that allows specific changes, both in the composition and/or activity in the GI microbiota that confer benefits upon host well-being and health, and are useful in treatment of symptoms associated with a GI dysbiosis of mammalian subject (see [0004] and [0007], for instance); wherein the compositions can be administered orally or enterically to said subject in need thereof (see [0143], for instance) including in various oral dosage forms such as capsules, tablets, gels, etc.  
Henn et al disclose microbial species at least two of the microbes have at least 99 percent identity to SEQ ID NOs. 9 and 10, as currently recited in instant claims 1 and 10 that are represented in the prior art sequence listing as SEQ ID NOs. 1318 and 200, respectively, as reproduced and discussed below: 
RESULT 4
US-14-091-201A-1318
; Sequence 1318, Application US/14091201A
; Publication No. US20140147425A1
; GENERAL INFORMATION
;  APPLICANT: HENN, MATTHEW R.
;  APPLICANT:VON MALTZAHN, GEOFFREY
;  APPLICANT:D'ONOFRIO, ANTHONY MARIO
;  APPLICANT:LITCOFSKY, KEVIN DANIEL
;  APPLICANT:BERRY, DAVID A.
;  APPLICANT:COOK, DAVID N.
;  APPLICANT:AFEYAN, NOUBAR B.
;  APPLICANT:AUNINS, JOHN GRANT
;  TITLE OF INVENTION: SYNERGISTIC BACTERIAL COMPOSITIONS AND METHODS OF PRODUCTION AND
;  TITLE OF INVENTION:USE THEREOF
;  FILE REFERENCE: 28413-24845 US
;  CURRENT APPLICATION NUMBER: US/14/091,201A
;  CURRENT FILING DATE: 2013-11-26
;  PRIOR APPLICATION NUMBER: PCT/US2013/071758
;  PRIOR FILING DATE: 2013-11-25
;  PRIOR APPLICATION NUMBER: 61/729,518
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,519
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,520
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,521
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,522
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,524
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,515
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,517
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,525
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,526
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,527
;  PRIOR FILING DATE: 2012-11-23
;  NUMBER OF SEQ ID NOS: 1926
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1318
;  LENGTH: 1580
;  TYPE: DNA
;  ORGANISM: Pediococcus pentosaceus
US-14-091-201A-1318

  Query Match             99.9%;  Score 1570.4;  DB 49;  Length 1580;
  Best Local Similarity   99.9%;  
  Matches 1571;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ATGAGAGTTTGATCTTGGCTCAGGATGAACGCTGGCGGCGTGCCTAATACATGCAAGTCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          6 ATGAGAGTTTGATCTTGGCTCAGGATGAACGCTGGCGGCGTGCCTAATACATGCAAGTCG 65

Qy         61 AACGAACTTCCGTTAATTGATTATGACGTACTTGTACTGATTGAGATTTTAACACGAAGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         66 AACGAACTTCCGTTAATTGATTATGACGTACTTGTACTGATTGAGATTTTAACACGAAGT 125

Qy        121 GAGTGGCGAACGGGTGAGTAACACGTGGGTAACCTGCCCAGAAGTAGGGGATAACACCTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        126 GAGTGGCGAACGGGTGAGTAACACGTGGGTAACCTGCCCAGAAGTAGGGGATAACACCTG 185

Qy        181 GAAACAGATGCTAATACCGTATAACAGAGAAAACCGCATGGTTTTCTTTTAAAAGATGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        186 GAAACAGATGCTAATACCGTATAACAGAGAAAACCGCATGGTTTTCTTTTAAAAGATGGC 245

Qy        241 TCTGCTATCACTTCTGGATGGACCCGCGGCGTATTAGCTAGTTGGTGAGGCAAAGGCTCA 300
              |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Db        246 TCTGCTATCACTTCTGGATGGACCCGCGGCGTATTAGCTAGTTGGTGAGGTAAAGGCTCA 305

Qy        301 CCAAGGCAGTGATACGTAGCCGACCTGAGAGGGTAATCGGCCACATTGGGACTGAGACAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        306 CCAAGGCAGTGATACGTAGCCGACCTGAGAGGGTAATCGGCCACATTGGGACTGAGACAC 365

Qy        361 GGCCCAGACTCCTACGGGAGGCAGCAGTAGGGAATCTTCCACAATGGACGCAAGTCTGAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        366 GGCCCAGACTCCTACGGGAGGCAGCAGTAGGGAATCTTCCACAATGGACGCAAGTCTGAT 425

Qy        421 GGAGCAACGCCGCGTGAGTGAAGAAGGGTTTCGGCTCGTAAAGCTCTGTTGTTAAAGAAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        426 GGAGCAACGCCGCGTGAGTGAAGAAGGGTTTCGGCTCGTAAAGCTCTGTTGTTAAAGAAG 485

Qy        481 AACGTGGGTAAGAGTAACTGTTTACCCAGTGACGGTATTTAACCAGAAAGCCACGGCTAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        486 AACGTGGGTAAGAGTAACTGTTTACCCAGTGACGGTATTTAACCAGAAAGCCACGGCTAA 545

Qy        541 CTACGTGCCAGCAGCCGCGGTAATACGTAGGTGGCAAGCGTTATCCGGATTTATTGGGCG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        546 CTACGTGCCAGCAGCCGCGGTAATACGTAGGTGGCAAGCGTTATCCGGATTTATTGGGCG 605

Qy        601 TAAAGCGAGCGCAGGCGGTCTTTTAAGTCTAATGTGAAAGCCTTCGGCTCAACCGAAGAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        606 TAAAGCGAGCGCAGGCGGTCTTTTAAGTCTAATGTGAAAGCCTTCGGCTCAACCGAAGAA 665

Qy        661 GTGCATTGGAAACTGGGAGACTTGAGTGCAGAAGAGGACAGTGGAACTCCATGTGTAGCG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        666 GTGCATTGGAAACTGGGAGACTTGAGTGCAGAAGAGGACAGTGGAACTCCATGTGTAGCG 725

Qy        721 GTGAAATGCGTAGATATATGGAAGAACACCAGTGGCGAAGGCGGCTGTCTGGTCTGCAAC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        726 GTGAAATGCGTAGATATATGGAAGAACACCAGTGGCGAAGGCGGCTGTCTGGTCTGCAAC 785

Qy        781 TGACGCTGAGGCTCGAAAGCATGGGTAGCGAACAGGATTAGATACCCTGGTAGTCCATGC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        786 TGACGCTGAGGCTCGAAAGCATGGGTAGCGAACAGGATTAGATACCCTGGTAGTCCATGC 845

Qy        841 CGTAAACGATGATTACTAAGTGTTGGAGGGTTTCCGCCCTTCAGTGCTGCAGCTAACGCA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        846 CGTAAACGATGATTACTAAGTGTTGGAGGGTTTCCGCCCTTCAGTGCTGCAGCTAACGCA 905

Qy        901 TTAAGTAATCCGCCTGGGGAGTACGACCGCAAGGTTGAAACTCAAAAGAATTGACGGGGG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        906 TTAAGTAATCCGCCTGGGGAGTACGACCGCAAGGTTGAAACTCAAAAGAATTGACGGGGG 965

Qy        961 CCCGCACAAGCGGTGGAGCATGTGGTTTAATTCGAAGCTACGCGAAGAACCTTACCAGGT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        966 CCCGCACAAGCGGTGGAGCATGTGGTTTAATTCGAAGCTACGCGAAGAACCTTACCAGGT 1025

Qy       1021 CTTGACATCTTCTGACAGTCTAAGAGATTAGAGGTTCCCTTCGGGGACAGAATGACAGGT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1026 CTTGACATCTTCTGACAGTCTAAGAGATTAGAGGTTCCCTTCGGGGACAGAATGACAGGT 1085

Qy       1081 GGTGCATGGTTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1086 GGTGCATGGTTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGC 1145

Qy       1141 AACCCTTATTACTAGTTGCCAGCATTAAGTTGGGCACTCTAGTGAGACTGCCGGTGACAA 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1146 AACCCTTATTACTAGTTGCCAGCATTAAGTTGGGCACTCTAGTGAGACTGCCGGTGACAA 1205

Qy       1201 ACCGGAGGAAGGTGGGGACGACGTCAAATCATCATGCCCCTTATGACCTGGGCTACACAC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1206 ACCGGAGGAAGGTGGGGACGACGTCAAATCATCATGCCCCTTATGACCTGGGCTACACAC 1265

Qy       1261 GTGCTACAATGGATGGTACAACGAGTCGCGAGACCGCGAGGTTAAGCTAATCTCTTAAAA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1266 GTGCTACAATGGATGGTACAACGAGTCGCGAGACCGCGAGGTTAAGCTAATCTCTTAAAA 1325

Qy       1321 CCATTCTCAGTTCGGACTGTAGGCTGCAACTCGCCTACACGAAGTCGGAATCGCTAGTAA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1326 CCATTCTCAGTTCGGACTGTAGGCTGCAACTCGCCTACACGAAGTCGGAATCGCTAGTAA 1385

Qy       1381 TCGCGGATCAGCATGCCGCGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1386 TCGCGGATCAGCATGCCGCGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACA 1445

Qy       1441 CCATGAGAGTTTGTAACACCCAAAGCCGGTGGGGTAACCTTTTAGGAGCTAGCCGTCTAA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1446 CCATGAGAGTTTGTAACACCCAAAGCCGGTGGGGTAACCTTTTAGGAGCTAGCCGTCTAA 1505

Qy       1501 GGTGGGACAGATGATTAGGGTGAAGTCGTAACAAGGTAGCCGTAGGAGAACCTGCGGCTG 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1506 GGTGGGACAGATGATTAGGGTGAAGTCGTAACAAGGTAGCCGTAGGAGAACCTGCGGCTG 1565

Qy       1561 GATCACCTCCTT 1572
              ||||||||||||
Db       1566 GATCACCTCCTT 1577

RESULT 8
US-14-091-201A-200
; Sequence 200, Application US/14091201A
; Patent No. 8906668
; GENERAL INFORMATION
;  APPLICANT: HENN, MATTHEW R.
;  APPLICANT:VON MALTZAHN, GEOFFREY
;  APPLICANT:D'ONOFRIO, ANTHONY MARIO
;  APPLICANT:LITCOFSKY, KEVIN DANIEL
;  APPLICANT:BERRY, DAVID A.
;  APPLICANT:COOK, DAVID N.
;  APPLICANT:AFEYAN, NOUBAR B.
;  APPLICANT:AUNINS, JOHN GRANT
;  TITLE OF INVENTION: SYNERGISTIC BACTERIAL COMPOSITIONS AND METHODS OF PRODUCTION AND
;  TITLE OF INVENTION:USE THEREOF
;  FILE REFERENCE: 28413-24845 US
;  CURRENT APPLICATION NUMBER: US/14/091,201A
;  CURRENT FILING DATE: 2013-11-26
;  PRIOR APPLICATION NUMBER: PCT/US2013/071758
;  PRIOR FILING DATE: 2013-11-25
;  PRIOR APPLICATION NUMBER: 61/729,518
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,519
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,520
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,521
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,522
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,524
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,515
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,517
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,525
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,526
;  PRIOR FILING DATE: 2012-11-23
;  PRIOR APPLICATION NUMBER: 61/729,527
;  PRIOR FILING DATE: 2012-11-23
;  NUMBER OF SEQ ID NOS: 1926
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 200
;  LENGTH: 1555
;  TYPE: DNA
;  ORGANISM: Bacillus amyloliquefaciens
US-14-091-201A-200

  Query Match             99.7%;  Score 1295.8;  DB 28;  Length 1555;
  Best Local Similarity   99.8%;  
  Matches 1297;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          2 AGATAGTTGGTGAGGTAACGGCTCACCAAGGCAACGATGCGTAGCCGACCTGAGAGGGTG 61
              || ||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        253 AGCTAGTTGGTGAGGTAACGGCTCACCAAGGCGACGATGCGTAGCCGACCTGAGAGGGTG 312

Qy         62 ATCGGCCACACTGGGACTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTAGGGAAT 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        313 ATCGGCCACACTGGGACTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTAGGGAAT 372

Qy        122 CTTCCGCAATGGACGAAAGTCTGACGGAGCAACGCCGCGTGAGTGATGAAGGTTTTCGGA 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        373 CTTCCGCAATGGACGAAAGTCTGACGGAGCAACGCCGCGTGAGTGATGAAGGTTTTCGGA 432

Qy        182 TCGTAAAGCTCTGTTGTTAGGGAAGAACAAGTGCCGTTCAAATAGGGCGGCACCTTGACG 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        433 TCGTAAAGCTCTGTTGTTAGGGAAGAACAAGTGCCGTTCAAATAGGGCGGCACCTTGACG 492

Qy        242 GTACCTAACCAGAAAGCCACGGCTAACTACGTGCCAGCAGCCGCGGTAATACGTAGGTGG 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        493 GTACCTAACCAGAAAGCCACGGCTAACTACGTGCCAGCAGCCGCGGTAATACGTAGGTGG 552

Qy        302 CAAGCGTTGTCCGGAATTATTGGGCGTAAAGGGCTCGCAGGCGGTTTCTTAAGTCTGATG 361
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        553 CAAGCGTTGTCCGGAATTATTGGGCGTAAAGGGCTCGCAGGCGGTTTCTTAAGTCTGATG 612

Qy        362 TGAAAGCCCCCGGCTCAACCGGGGAGGGTCATTGGAAACTGGGGAACTTGAGTGCAGAAG 421
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        613 TGAAAGCCCCCGGCTCAACCGGGGAGGGTCATTGGAAACTGGGGAACTTGAGTGCAGAAG 672

Qy        422 AGGAGAGTGGAATTCCACGTGTAGCGGTGAAATGCGTAGAGATGTGGAGGAACACCAGTG 481
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        673 AGGAGAGTGGAATTCCACGTGTAGCGGTGAAATGCGTAGAGATGTGGAGGAACACCAGTG 732

Qy        482 GCGAAGGCGACTCTCTGGTCTGTAACTGACGCTGAGGAGCGAAAGCGTGGGGAGCGAACA 541
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        733 GCGAAGGCGACTCTCTGGTCTGTAACTGACGCTGAGGAGCGAAAGCGTGGGGAGCGAACA 792

Qy        542 GGATTAGATACCCTGGTAGTCCACGCCGTAAACGATGAGTGCTAAGTGTTAGGGGGTTTC 601
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        793 GGATTAGATACCCTGGTAGTCCACGCCGTAAACGATGAGTGCTAAGTGTTAGGGGGTTTC 852

Qy        602 CGCCCCTTAGTGCTGCAGCTAACGCATTAAGCACTCCGCCTGGGGAGTACGGTCGCAAGA 661
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        853 CGCCCCTTAGTGCTGCAGCTAACGCATTAAGCACTCCGCCTGGGGAGTACGGTCGCAAGA 912

Qy        662 CTGAAACTCAAAGGAATTGACGGGGGCCCGCACAAGCGGTGGAGCATGTGGTTTAATTCG 721
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        913 CTGAAACTCAAAGGAATTGACGGGGGCCCGCACAAGCGGTGGAGCATGTGGTTTAATTCG 972

Qy        722 AAGCAACGCGAAGAACCTTACCAGGTCTTGACATCCTCTGACAATCCTAGAGATAGGACG 781
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        973 AAGCAACGCGAAGAACCTTACCAGGTCTTGACATCCTCTGACAATCCTAGAGATAGGACG 1032

Qy        782 TCCCCTTCGGGGGCAGAGTGACAGGTGGTGCATGGTTGTCGTCAGCTCGTGTCGTGAGAT 841
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1033 TCCCCTTCGGGGGCAGAGTGACAGGTGGTGCATGGTTGTCGTCAGCTCGTGTCGTGAGAT 1092

Qy        842 GTTGGGTTAAGTCCCGCAACGAGCGCAACCCTTGATCTTAGTTGCCAGCATTCAGTTGGG 901
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1093 GTTGGGTTAAGTCCCGCAACGAGCGCAACCCTTGATCTTAGTTGCCAGCATTCAGTTGGG 1152

Qy        902 CACTCTAAGGTGACTGCCGGTGACAAACCGGAGGAAGGTGGGGATGACGTCAAATCATCA 961
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1153 CACTCTAAGGTGACTGCCGGTGACAAACCGGAGGAAGGTGGGGATGACGTCAAATCATCA 1212

Qy        962 TGCCCCTTATGACCTGGGCTACACACGTGCTACAATGGACAGAACAAAGGGCAGCGAAAC 1021
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1213 TGCCCCTTATGACCTGGGCTACACACGTGCTACAATGGACAGAACAAAGGGCAGCGAAAC 1272

Qy       1022 CGCGAGGTTAAGCCAATCCCACAAATCTGTTCTCAGTTCGGATCGCAGTCTGCAACTCGA 1081
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1273 CGCGAGGTTAAGCCAATCCCACAAATCTGTTCTCAGTTCGGATCGCAGTCTGCAACTCGA 1332

Qy       1082 CTGCGTGAAGCTGGAATCGCTAGTAATCGCGGATCAGCATGCCGCGGTGAATACGTTCCC 1141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1333 CTGCGTGAAGCTGGAATCGCTAGTAATCGCGGATCAGCATGCCGCGGTGAATACGTTCCC 1392

Qy       1142 GGGCCTTGTACACACCGCCCGTCACACCACGAGAGTTTGTAACACCCGAAGTCGGTGAGG 1201
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1393 GGGCCTTGTACACACCGCCCGTCACACCACGAGAGTTTGTAACACCCGAAGTCGGTGAGG 1452

Qy       1202 TAACCTTTTAGGAGCCAGCCGCCGAAGGTGGGACAGATGATTGGGGTGAAGTCGTAACAA 1261
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1453 TAACCTTTTAGGAGCCAGCCGCCGAAGGTGGGACAGATGATTGGGGTGAAGTCGTAACAA 1512

Qy       1262 GGTAGCCGTATCGGAAGGTGCGGCTGGATCACCTCCTTT 1300
              |||||||||||||||||||||||||||||||||||||||
Db       1513 GGTAGCCGTATCGGAAGGTGCGGCTGGATCACCTCCTTT 1551

Thus, it is clear that the same microbes as recited in instant claims 1 and 10 have already been disclosed by the cited prior art of Henn et al, and have been disclosed as beneficial for GI dysbiosis in a mammalian subject in need thereof, and can be formulated for oral delivery and administered in combination with a prebiotic polysaccharide, as discussed above, for a desired GI therapy in a mammalian subject in need thereof. 
However, Henn et al do not explicitly disclose the microbial composition that further comprises an anti-diabetic drug such as metformin, repaglinide, or glipizide (as specifically recited in instant claims 8 and 21).
Heiman et al (2015), while teaching compositions comprising metformin and a “microbiome modulator” (see title, Abstract and Summary) for treatment of diabetes, disclose the fact that microbiome modulator formulated metformin compositions ameliorate the negative side effects normally encountered in human patients that are being administered currently available metformin formulations during anti-diabetic therapies; wherein the modulator disclosed are defined a “compounds that have an effect on the gut associated microbial community or habitat of said community” (see [0017]-[0018], [0027], for instance) and that prebiotics such as inulin act as such a microbiome modulator that can help reduce diarrhea, abdominal pain, bloating, stomach cramps, etc. in patients administered with such microbiome modulators, in addition to helping stimulate growth of most commonly used probiotics; wherein the bioactivities of such composition comprising prebiotics, for instance inulin, can provide several benefits including an increase in post-prandial satiety in response to a standard meal, reduce the glucose and insulin response to a breakfast meal, reduce the glycemic index, increase fasting peptide YY and glucagon like peptide-I, decrease ghrelin levels, reduce body weight, and increase insulin sensitivity in humans (see [0155], for instance and cited reference therein).  Furthermore, the change in the habitat of the gut associated microbial community may comprise increased production of small chain fatty acids (SCFAs), increased viscosity in the lumen, protection of the mucus barrier, priming of the GI immune system, sequester of bile salts, impeding glucose absorption, among other habitat alterations (see [0163]-[0165], for instance). 
Thus, given the benefits disclosed by Heiman et al, as discussed above, an artisan of ordinary skill in the art would have fully contemplated the addition of prebiotic polysaccharide along with the probiotic microbial composition comprising gut microbes as taught by Henn et al (discussed above) in order to provide an effective anti-diabetic therapy using metformin in a subject in need thereof. Inclusion of such known drug and prebiotic polysaccharide such as inulin or FOS as already suggested for combination therapy by Henn et al, along with probiotic microbial strains would have been obvious to an artisan of ordinary skill in the art, especially for treatment of GI tract related dysbiosis and diabetes as suggested by Heiman et al, unless evidence provided on record to the contrary (which appears to be currently lacking on record). Since, the same microbial strains (having SEQ ID NOs. 9 and 10, as discussed above) have been already disclosed by Henn et al, and  provide synergistic effects beneficial for GI tract dysbiosis in mammalian subject in need, an artisan in the art would have fully contemplated such intrinsic beneficial effects of the oral microbial and probiotic compositions during treatment of diabetes using metformin therapy, for instance.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Prior Art Issues
Claims 2 and 12 appear to be free of prior art issues. 
NOTE:  Applicants are advised to delete the limitations of claim 2 which recite “or 100 percent identity to a diagnostic sequence thereof” in order to obviate potential 112 issues (see 112-b rejection discussed above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 2, 7, 8, 10-12 and 21 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 7-8, 12-13, 17-19 and 28 of U.S. Patent No. 10,596,209 B2 (issued on March 24, 2020, to common inventors and assignee; from parent US application 16/235,858 filed on 12/28/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims are also directed to a product in the form of “A pharmaceutical composition comprising a mixture of a plurality of purified, viable microbes, wherein at least two microbes have at least 99 percent identity to any of Seq ID Nos. 1, 2, 3, 5, 9, 22, or 53 at the 16S rRNA or fungal ITS locus, and wherein the pharmaceutical composition is formulated in an oral dosage form selected from the group consisting of powder, tablet, capsule, caplet, granules, pellets, emulsion, and syrup”, further comprising a prebiotic such as “oligofructose or fructooligosaccharide” (see issued claims 7-8, for instance), which is deemed a species of the generic product as currently claimed in the instant CON application (see recitation of the instant claims 1 and 10, in particular).  Therefore, an ODP rejection is deemed proper.
Conclusion
NO Claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657